The petitions of the named defendant and the defendants Exxon Company, U.S.A., Phibro Distributors Corporation, Northville Caribbean Corporation, Mt. Airy Trading Company, Moore McCormack Petroleum, Inc., *905and B.P. North America Trading, Inc., for certification for appeal from the Appellate Court, 31 Conn. App. 824 (AC 11315), is granted, limited to the following issues:
The Supreme Court docket number is SC 14862.
Decided November 4, 1993
JaneE. Hugo, Robert W. Allen, Ben A. Solnit, Kevin M. Tepas, J. Kevin Golger, Sergio C. Deganis, Thomas R. Gerarde and James G. Geanuracos, in support of the petition.
Joan C. Harrington, in opposition.
“1. Did the Appellate Court properly conclude that, under the facts of this case, the trial court improperly: (a) determined that General Statutes § 52-572q requires a showing that the product was defective in order to determine that warnings were required; (b) determined that the doctrine of foreseeability applies under General Statutes § 52-572q?
“2. Did the Appellate Court properly conclude that there was a question of fact regarding whether the defendants’ oil products leaked into the vault, in the absence as parties of the other suppliers of the oil in the tanks?
“3. Did the Appellate Court properly conclude that the defendants could not use the doctrine of sophisticated user as an affirmative defense?
“4. Did the Appellate Court properly conclude that there was a question of fact regarding whether the two-year statute of limitations of General Statutes § 52-577c (b) applied to the facts of this case?”